 

Exhibit 10.2

AGREEMENT made the 26th day of June 2006 BETWEEN THE INDUSTRIAL DEVELOPMENT
AGENCY (IRELAND) having its principal office at Wilton Park House, Wilton Place,
Dublin 2 (“IDA”) of the first part, AMERICAN POWER CONVERSION  CORPORATION (APC)
BV, having its registered office at Hoekenode 6, 1102 BR Amsterdam, the
Netherlands (“the Company”) of the second part and AMERICAN POWER CONVERSION
CORPORATION having its registered office at 132 Fairgrounds Road, West Kingston,
Rhode Island 02892, USA (“the Promoters”) of the third part.

WHEREAS:

A.                                   Under the Agreement made the 16th day of
February 1994 between IDA, the Company and the Promoters (“the Principal
Agreement”) it was agreed (inter alia) to make grants available to the Company
towards the establishment and carrying on of an industrial undertaking as more
fully described therein (“the Undertaking”).

B.                                     The Company has been paid Grant of
€10,139,194 in respect of 567 jobs and is in the process of restructuring the
Undertaking, part of which will involve the reduction in employment to 150 jobs.

C.                                     The Contingent Grant Liability in respect
of the Grant paid in the amount of €10,139,194 has been reduced to €7,173,620
due to the application of the provisions set out in Clause 6 of the Schedule to
the Principal Agreement;

D.                                    The Company has a second location in
Castlebar, Co. Mayo which will have 255 jobs after the restructuring noted in B
above (“the Mayo Undertaking”).

E.                                      The Company has requested IDA to consent
to the reduction in employment in the Undertaking.

NOW IT IS HEREBY WITNESSED that in consideration of the Company continuing to
carry on the Undertaking in accordance with the terms of the Principal Agreement
as amended herein IDA HEREBY CONSENTS to the request set forth in this Agreement
SUBJECT ALWAYS to the following terms and conditions:-

1                  Clause 15 “Undertaking of Additional Liability” shall be
amended to read as follows:

“If the Grant be revoked in accordance with Clause 20 hereof prior to the
31st day of December 2006, the Company and the Promoters undertake to pay to the
IDA       the sum of €4,444,083 in addition to the sum to be repaid in
accordance with Clause 20 hereof within 30 business days of the grant being
revoked and such sum shall be recoverable from the Company and/or Promoters as a
joint and several simple contract debt.”

2.               Clause 19 “Termination of Agreement” shall be amended to read
as follows :-

(i)                                     The Company and Promoters liabilities in
respect of the “Undertaking of Additional Liability” as set out in Clause 15 of
the Principal Agreement shall forever terminate on the 31st day of December
2006;

(ii)                                  The contingent grant liability in respect
of the Principal Agreement in the amount of €7,173,620 shall be reduced by 15%
on the first anniversary of this Agreement and by a further 15% on the second
anniversary of this Agreement and the balance of contingent grant liability of
€5,021,534 shall expire on the 31st day of December 2012.


--------------------------------------------------------------------------------




 

3.               Clause 5 “Achievement of Projected Performance” shall be
amended as follows:-

On or after the 31st day of December 2006 and annually thereafter for the
duration of the Principal Agreement as amended herein the Company and IDA shall
periodically, but no more than once per year, review the development of the
Undertaking to that date with particular reference to the maintenance of jobs in
the Undertaking and the Mayo Undertaking (“the Combined Undertaking”) and should
total jobs in the Combined Undertaking reduce below 405 the Company and/or the
Promoters shall repay, to IDA, within 21 days of receipt of a written  demand,
€17,872 for each job which is lost below 405 and such sums shall be deducted
from the outstanding grant liabilities.  Should jobs in the Combined Undertaking
reduce below 305 the Company and/or the Promoters shall repay to IDA, within 21
days of such demand, the balance of the grant liabilities outstanding at that
time.

For the purposes of this paragraph “jobs” shall mean full-time permanent jobs
existing in the Combined Undertaking at the relevant date.

4.               That IDA at any time during the term of the Principal Agreement
may revoke the outstanding grant liability at that time if there be any material
breach of the terms of the Principal Agreement or of this agreement for which a
cure is not implemented within thirty (30) days after receipt of a written
notice from IDA.  If the outstanding grant liability be revoked the Company
and/or the Promoters shall repay to IDA on demand all outstanding grant
liabilities that remain outstanding at that time and in default of such
repayment such sums shall be recoverable by IDA from the Company and/or the
Promoters as a joint and several simple contract debt in any court of competent
jurisdiction.

5.               That the terms and conditions of the Principal Agreement save
in so far as same are altered or amended by the terms hereof shall remain in
full force and effect.

IN WITNESS WHEREOF of the parties hereto have caused their respective Seals to
be affixed hereto the day and year first herein written.

PRESENT when the Seal of the

INDUSTRIAL DEVELOPMENT AGENCY (IRELAND)

was affixed hereto:-

 

/s/ Martin Burbridge

 

 

AUTHORISED OFFICER

 

 

 

 

 

/s/ Miriam Johnston

 

 

AUTHORISED OFFICER

 

PRESENT when the Seal of


AMERICAN POWER CONVERSION CORPORATION (APC) BV


WAS AFFIXED HERETO:-

 

Michael J. Ricci

 

 

DIRECTOR

 

PRESENT when the Seal of


AMERICAN POWER CONVERSION CORPORATION


WAS AFFIXED HERETO:-

 

Edward W. Machala,

 

 

Senior Vice President & COO

 

 

AUTHORISED OFFICER

 

2


--------------------------------------------------------------------------------